Chubb Group of Insurance Companies DECLARATIONS FINANCIAL INSTITUTION INVESTMENT 15 Mountain View Road, Warren, New Jersey 07059 COMPANY ASSET PROTECTION BOND NAME OF ASSURED (including its Subsidiaries): Bond Number: 81844337 FORTRESS REGISTERED INVESTMENT TRUST FEDERAL INSURANCE COMPANY 1, 46TH FLOOR NEW YORK, NY 10105 Incorporated under the laws of Indiana a stock insurance company herein called the COMPANY Capital Center, 251 North Illinois, Suite 1100 Indianapolis, IN 46204-1927 ITEM 1. BOND PERIOD: from 12:01 a.m. on August 15, 2010 to 12:01 a.m. on August 15, 2011 ITEM 2. LIMITS OF LIABILITYDEDUCTIBLE AMOUNTS: If “Not Covered” is inserted below opposite any specified INSURING CLAUSE, such INSURING CLAUSE and any other reference shall be deemed to be deleted. There shall be no deductible applicable to any loss under INSURING CLAUSE 1. sustained by any Investment Company. DEDUCTIBLE INSURING CLAUSE LIMIT OF LIABILITY AMOUNT 1 . Employee $ $ 0 2 . On Premises $ $ 3 . In Transit $ $ 4 . Forgery or Alteration $ $ 5 . Extended Forgery $ $ 6 . Counterfeit Money $ $ 7 . Threats to Person $ Not Covered $ N/A 8 . Computer System $ $ 9 . Voice Initiated Funds Transfer Instruction $ Not Covered $ N/A 10 . Uncollectible Items of Deposit $ Not Covered $ N/A 11 . Audit Expense $ $ 0 ITEM 3. THE LIABILITY OF THE COMPANY IS ALSO SUBJECT TO THE TERMS OF THE FOLLOWINGENDORSEMENTS EXECUTED SIMULTANEOUSLY HEREWITH: 1 4 IN WITNESS WHEREOF, THE COMPANY has caused this Bond to be signed by its authorized officers, but it shall not be valid unless also signed by an authorized representative of the Company. ICAP Bond (5-98) - Federal Form 17-02-1421 (Ed. 5-98)Page 1 of 1 The COMPANY, in consideration of payment of the required premium, and in reliance on the APPLICATION and all other statements made and information furnished to the COMPANY by the ASSURED, and subject to the DECLARATIONS made a part of this Bond and to all other terms and conditions of this Bond, agrees to pay the ASSURED for: Insuring Clauses Employee 1. Loss resulting directly from Larceny or Embezzlement committed by any Employee, alone or in collusion with others. On Premises 2. Loss of Property resulting directly from robbery, burglary, false pretenses,common law or statutory larceny, misplacement, mysterious unexplainabledisappearance, damage, destruction or removal, from the possession, custody orcontrol of the ASSURED, while such Property is lodged or deposited at premiseslocated anywhere. In Transit 3. Loss of Property resulting directly from common law or statutory larceny,misplacement, mysterious unexplainable disappearance, damage or destruction,while the Property is in transit anywhere: a. in an armored motor vehicle, including loading and unloading thereof, b. in the custody of a natural person acting as a messenger of the ASSURED, or c. in the custody of a Transportation Company and being transported in aconveyance other than an armored motor vehicle provided, however, thatcovered Property transported in such manner is limited to the following: written records, securities issued in registered form, which are not endorsed or are restrictively endorsed, or negotiable instruments not payable to bearer, which are not endorsed or are restrictively endorsed. Coverage under this INSURING CLAUSE begins immediately on the receipt of such Property by the natural person or Transportation Company and endsimmediately on delivery to the premises of the addressee or to any representativeof the addressee located anywhere. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 1 of 19 Insuring Clauses (continued) Forgery Or Alteration 4. Loss resulting directly from: a. Forgery on, or fraudulent material alteration of, any bills of exchange, checks, drafts, acceptances, certificates of deposits, promissory notes, due bills, money orders, orders upon public treasuries, letters of credit, other written promises, orders or directions to pay sums certain in money, or receipts for the withdrawal of Property, or b. transferring, paying or delivering any funds or other Property, or establishing any credit or giving any value in reliance on any written instructions, advices or applications directed to the ASSURED authorizing or acknowledging the transfer, payment, delivery or receipt of funds or other Property, which instructions, advices or applications fraudulently purport to bear the handwritten signature of any customer of the ASSURED, or shareholder or subscriber to shares of an Investment Company, or of any financial institution or Employee but which instructions, advices or applications either bear a Forgery or have been fraudulently materially altered without the knowledge and consent of such customer, shareholder, subscriber, financial institution or Employee; excluding, however, under this INSURING CLAUSE any loss covered under INSURING CLAUSE 5. of this Bond, whether or not coverage for INSURING CLAUSE 5. is provided for in the DECLARATIONS of this Bond. For the purpose of this INSURING CLAUSE, a mechanically reproduced facsimile signature is treated the same as a handwritten signature. Extended Forgery 5. Loss resulting directly from the ASSURED having, in good faith, and in the ordinary course of business, for its own account or the account of others in any capacity: a. acquired, accepted or received, accepted or received, sold or delivered, or given value, extended credit or assumed liability, in reliance on any original Securities, documents or other written instruments which prove to: bear a Forgery or a fraudulently material alteration, have been lost or stolen, or be Counterfeit, or b. guaranteed in writing or witnessed any signatures on any transfer, assignment, bill of sale, power of attorney, guarantee, endorsement or other obligation upon or in connection with any Securities, documents or other written instruments. Actual physical possession, and continued actual physical possession if taken as collateral, of such Securities, documents or other written instruments by an Employee, Custodian, or a Federal or State chartered deposit institution of the ASSURED is a condition precedent to the ASSURED having relied on such items. Release or return of such collateral is an acknowledgment by the ASSURED that it no longer relies on such collateral. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 2 of 19 Insuring Clauses Extended Forgery For the purpose of this INSURING CLAUSE, a mechanically reproduced facsimile signature is treated the same as a handwritten signature. (continued) Counterfeit Money 6. Loss resulting directly from the receipt by the ASSURED in good faith of any Counterfeit money. Threats To Person 7. Loss resulting directly from surrender of Property away from an office of the ASSURED as a result of a threat communicated to the ASSURED to do bodily harm to an Employee as defined in Section 1.e. (1), (2) and (5), a Relative or invitee of such Employee, or a resident of the household of such Employee, who is, or allegedly is, being held captive provided, however, that prior to the surrender of such Property: a. the Employee who receives the threat has made a reasonable effort to notify an officer of the ASSURED who is not involved in such threat, and b. the ASSURED has made a reasonable effort to notify the Federal Bureau of Investigation and local law enforcement authorities concerning such threat. It is agreed that for purposes of this INSURING CLAUSE, any Employee of the ASSURED, as set forth in the preceding paragraph, shall be deemed to be an ASSURED hereunder, but only with respect to the surrender of money, securities and other tangible personal property in which such Employee has a legal or equitable interest. Computer System 8. Loss resulting directly from fraudulent: a. entries of data into, or b. changes of data elements or programs within, a Computer System, provided the fraudulent entry or change causes: funds or other property to be transferred, paid or delivered, an account of the ASSURED or of its customer to be added, deleted, debited or credited, or an unauthorized account or a fictitious account to be debited or credited. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 3 of 19 Insuring Clauses (continued) Voice Initiated Funds 9. Loss resulting directly from Voice Initiated Funds Transfer Instruction directed to the ASSURED authorizing the transfer of dividends or redemption proceeds of Investment Company shares from a Customer's account, provided such Voice Initiated Funds Transfer Instruction was: Transfer Instruction a. received at the ASSURED'S offices by those Employees of the ASSURED specifically authorized to receive the Voice Initiated Funds Transfer Instruction, b. made by a person purporting to be a Customer, and c. made by said person for the purpose of causing the ASSURED or Customer to sustain a loss or making an improper personal financial gain for such person or any other person. In order for coverage to apply under this INSURING CLAUSE, all Voice Initiated Funds Transfer Instructions must be received and processed in accordance with the Designated Procedures outlined in the APPLICATION furnished to the COMPANY. Uncollectible Items of Loss resulting directly from the ASSURED having credited an account of a customer, shareholder or subscriber on the faith of any Items of Deposit which prove to be uncollectible, provided that the crediting of such account causes: Deposit a. redemptions or withdrawals to be permitted, b. shares to be issued, or c. dividends to be paid, from an account of an Investment Company. In order for coverage to apply under this INSURING CLAUSE, the ASSURED must hold Items of Deposit for the minimum number of days stated in the APPLICATION before permitting any redemptions or withdrawals, issuing any shares or paying any dividends with respect to such Items of Deposit. Items of Deposit shall not be deemed uncollectible until the ASSURED'S standard collection procedures have failed. Audit Expense Expense incurred by the ASSURED for that part of the cost of audits or examinations required by any governmental regulatory authority or self-regulatory organization to be conducted by such authority, organization or their appointee by reason of the discovery of loss sustained by the ASSURED and covered by this Bond. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 4 of 19 General Agreements Additional Companies A. If more than one corporation, or Investment Company, or any combination of Included As Assured them is included as the ASSURED herein: The total liability of the COMPANY under this Bond for loss or losses sustained by any one or more or all of them shall not exceed the limit for which the COMPANY would be liable under this Bond if all such loss were sustained by any one of them. Only the first named ASSURED shall be deemed to be the sole agent of the others for all purposes under this Bond, including but not limited to the giving or receiving of any notice or proof required to be given and for the purpose of effecting or accepting any amendments to or termination of this Bond. The COMPANY shall furnish each Investment Company with a copy of the Bond and with any amendment thereto, together with a copy of each formal filing of claim by any other named ASSURED and notification of the terms of the settlement of each such claim prior to the execution of such settlement. The COMPANY shall not be responsible for the proper application of any payment made hereunder to the first named ASSURED. Knowledge possessed or discovery made by any partner, director, trustee, officer or supervisory employee of any ASSURED shall constitute knowledge or discovery by all the ASSUREDS for the purposes of this Bond. If the first named ASSURED ceases for any reason to be covered under this Bond, then the ASSURED next named on the APPLICATION shall thereafter be considered as the first named ASSURED for the purposes of this Bond. Representation Made By B. The ASSURED represents that all information it has furnished in the APPLICATION for this Bond or otherwise is complete, true and correct. Such APPLICATION and other information constitute part of this Bond. Assured The ASSURED must promptly notify the COMPANY of any change in any fact or circumstance which materially affects the risk assumed by the COMPANY under this Bond. Any intentional misrepresentation, omission, concealment or incorrect statement of a material fact, in the APPLICATION or otherwise, shall be grounds for recision of this Bond. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 5 of 19 General Agreements (continued) Additional Offices Or C. If the ASSURED, other than an Investment Company, while this Bond is in force, merges or consolidates with, or purchases or acquires assets or liabilities of another institution, the ASSURED shall not have the coverage afforded under this Bond for loss which has: Employees - Consolidation, Merger Or Purchase Or Acquisition Of Assets Or Liabilities - Notice To occurred or will occur on premises, or Company been caused or will be caused by an employee, or arisen or will arise out of the assets or liabilities, of such institution, unless the ASSURED: a. gives the COMPANY written notice of the proposed consolidation, merger or purchase or acquisition of assets or liabilities prior to the proposed effective date of such action, and b. obtains the written consent of the COMPANY to extend some or all of the coverage provided by this Bond to such additional exposure, and c. on obtaining such consent, pays to the COMPANY an additional premium. Change Of Control - D. When the ASSURED learns of a change in control (other than in an Investment Notice To Company Company), as set forth in Section 2(a) (9) of the Investment Company Act of the ASSURED shall within sixty (60) days give written notice to the COMPANY setting forth: the names of the transferors and transferees (or the names of the beneficial owners if the voting securities are registered in another name), the total number of voting securities owned by the transferors and the transferees (or the beneficial owners), both immediately before and after the transfer, and the total number of outstanding voting securities. Failure to give the required notice shall result in termination of coverage for any loss involving a transferee, to be effective on the date of such change in control. Court Costs And E. The COMPANY will indemnify the ASSURED for court costs and reasonable attorneys' fees incurred and paid by the ASSURED in defense, whether or not successful, whether or not fully litigated on the merits and whether or not settled, of any claim, suit or legal proceeding with respect to which the ASSURED would be entitled to recovery under this Bond. However, with respect to INSURING CLAUSE 1., this Section shall only apply in the event that: Attorneys’ Fees an Employee admits to being guilty of Larceny or Embezzlement, an Employee is adjudicated to be guilty of Larceny or Embezzlement, or ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 6 of 19 General Agreements Court Costs And in the absence of 1 or 2 above, an arbitration panel agrees, after a review of an agreed statement of facts between the COMPANY and the ASSURED, that an Employee would be found guilty of Larceny or Embezzlement if such Employee were prosecuted. Attorneys’ Fees (continued) The ASSURED shall promptly give notice to the COMPANY of any such suit orlegal proceeding and at the request of the COMPANY shall furnish copies of allpleadings and pertinent papers to the COMPANY. The COMPANY may, at itssole option, elect to conduct the defense of all or part of such legal proceeding.The defense by the COMPANY shall be in the name of the ASSURED throughattorneys selected by the COMPANY. The ASSURED shall provide all reasonableinformation and assistance as required by the COMPANY for such defense. If the COMPANY declines to defend the ASSURED, no settlement without theprior written consent of the COMPANY nor judgment against the ASSURED shalldetermine the existence, extent or amount of coverage under this Bond. If the amount demanded in any such suit or legal proceeding is within theDEDUCTIBLE AMOUNT, if any, the COMPANY shall have no liability for courtcosts and attorney's fees incurred in defending all or part of such suit or legalproceeding. If the amount demanded in any such suit or legal proceeding is in excess of theLIMIT OF LIABILITY stated in ITEM 2. of the DECLARATIONS for the applicableINSURING CLAUSE, the COMPANY'S liability for court costs and attorney's feesincurred in defending all or part of such suit or legal proceedings is limited to theproportion of such court costs and attorney's fees incurred that the LIMIT OFLIABILITY stated in ITEM 2. of the DECLARATIONS for the applicable INSURINGCLAUSE bears to the total of the amount demanded in such suit or legalproceeding. If the amount demanded is any such suit or legal proceeding is in excess of theDEDUCTIBLE AMOUNT, if any, but within the LIMIT OF LIABILITY stated in ITEM 2. of the DECLARATIONS for the applicable INSURING CLAUSE, the COMPANY'S liability for court costs and attorney's fees incurred in defending all orpart of such suit or legal proceedings shall be limited to the proportion of suchcourt costs or attorney's fees that the amount demanded that would be payableunder this Bond after application of the DEDUCTIBLE AMOUNT, bears to the totalamount demanded. Amounts paid by the COMPANY for court costs and attorneys' fees shall be inaddition to the LIMIT OF LIABILITY stated in ITEM 2. of the DECLARATIONS. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 7 of 19 Conditions And Limitations Definitions 1. As used in this Bond: a. Computer System means a computer and all input, output, processing,storage, off-line media libraries, and communication facilities which areconnected to the computer and which are under the control and supervisionof the operating system(s) or application(s) software used by the ASSURED. b. Counterfeit means an imitation of an actual valid original which is intendedto deceive and be taken as the original. c. Custodian means the institution designated by an Investment Company tomaintain possession and control of its assets. d. Customer means an individual, corporate, partnership, trust customer,shareholder or subscriber of an Investment Company which has a writtenagreement with the ASSURED for Voice Initiated Funds TransferInstruction. e. Employee means: an officer of the ASSURED, a natural person while in the regular service of the ASSURED at any ofthe ASSURED'S premises and compensated directly by the ASSUREDthrough its payroll system and subject to the United States InternalRevenue Service Form W-2 or equivalent income reporting plans ofother countries, and whom the ASSURED has the right to control anddirect both as to the result to be accomplished and details and meansby which such result is accomplished in the performance of suchservice, a guest student pursuing studies or performing duties in any of the ASSURED'S premises, an attorney retained by the ASSURED and an employee of suchattorney while either is performing legal services for the ASSURED, a natural person provided by an employment contractor to performemployee duties for the ASSURED under the ASSURED'S supervisionat any of the ASSURED'S premises, an employee of an institution merged or consolidated with theASSURED prior to the effective date of this Bond, a director or trustee of the ASSURED, but only while performing actswithin the scope of the customary and usual duties of any officer orother employee of the ASSURED or while acting as a member of anycommittee duly elected or appointed to examine or audit or havecustody of or access to Property of the ASSURED, or ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 8 of 19 Conditions And Limitations Definitions each natural person, partnership or corporation authorized by writtenagreement with the ASSURED to perform services as electronic dataprocessor of checks or other accounting records related to such checks butonly while such person, partnership or corporation is actually performingsuch services and not: (continued) a. creating, preparing, modifying or maintaining the ASSURED'Scomputer software or programs, or b. acting as transfer agent or in any other agency capacity in issuingchecks, drafts or securities for the ASSURED, any partner, officer or employee of an investment advisor, an underwriter(distributor), a transfer agent or shareholder accounting recordkeeper, or anadministrator, for an Investment Company while performing acts comingwithin the scope of the customary and usual duties of an officer or employeeof an Investment Company or acting as a member of any committee dulyelected or appointed to examine, audit or have custody of or access toProperty of an Investment Company. The term Employee shall not include any partner, officer or employee of atransfer agent, shareholder accounting recordkeeper or administrator: a. which is not an "affiliated person" (as defined in Section 2(a) of theInvestment Company Act of 1940) of an Investment Company or ofthe investment advisor or underwriter (distributor) of such InvestmentCompany, or b. which is a "bank" (as defined in Section 2(a) of the Investment Company Act of 1940). This Bond does not afford coverage in favor of the employers ofpersons as set forth in e. (4), (5) and (8) above, and upon payment tothe ASSURED by the COMPANY resulting directly from Larceny orEmbezzlement committed by any of the partners, officers oremployees of such employers, whether acting alone or in collusion withothers, an assignment of such of the ASSURED'S rights and causes ofaction as it may have against such employers by reason of such actsso committed shall, to the extent of such payment, be given by theASSURED to the COMPANY, and the ASSURED shall execute allpapers necessary to secure to the COMPANY the rights provided forherein. Each employer of persons as set forth in e.(4), (5) and (8) above and thepartners, officers and other employees of such employers shall collectivelybe deemed to be one person for all the purposes of this Bond; excepting,however, the fifth paragraph of Section 13. Independent contractors not specified in e.(4), (5) or (8) above,intermediaries, agents, brokers or other representatives of the same generalcharacter shall not be considered Employees. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 9 of 19 Conditions And Limitations Definitions f. Forgery means the signing of the name of another natural person with theintent to deceive but does not mean a signature which consists in whole or inpart of one's own name, with or without authority, in any capacity for anypurpose. (continued) g. Investment Company means any investment company registered under theInvestment Company Act of 1940 and listed under the NAME OF ASSUREDon the DECLARATIONS. h. Items of Deposit means one or more checks or drafts drawn upon afinancial institution in the United States of America. i. Larceny or Embezzlement means larceny or embezzlement as defined inSection 37 of the Investment Company Act of 1940. j. Property means money, revenue and other stamps; securities; including anynote, stock, treasury stock, bond, debenture, evidence of indebtedness,certificate of deposit, certificate of interest or participation in any profit-sharing agreement, collateral trust certificate, preorganization certificate orsubscription, transferable share, investment contract, voting trust certificate,certificate of deposit for a security, fractional undivided interest in oil, gas, orother mineral rights, any interest or instruments commonly known as asecurity under the Investment Company Act of 1940, any other certificate ofinterest or participation in, temporary or interim certificate for, receipt for,guarantee of, or warrant or right to subscribe to or purchase any of theforegoing; bills of exchange; acceptances; checks; withdrawal orders; moneyorders; travelers' letters of credit; bills of lading; abstracts of title; insurancepolicies, deeds, mortgages on real estate and/or upon chattels and intereststherein; assignments of such policies, deeds or mortgages; other valuablepapers, including books of accounts and other records used by theASSURED in the conduct of its business (but excluding all electronic dataprocessing records); and, all other instruments similar to or in the nature ofthe foregoing in which the ASSURED acquired an interest at the time of theASSURED'S consolidation or merger with, or purchase of the principalassets of, a predecessor or which are held by the ASSURED for anypurpose or in any capacity and whether so held gratuitously or not andwhether or not the ASSURED is liable therefor. k. Relative means the spouse of an Employee or partner of the ASSUREDand any unmarried child supported wholly by, or living in the home of, suchEmployee or partner and being related to them by blood, marriage or legalguardianship. l. Securities, documents or other written instruments means original(including original counterparts) negotiable or non-negotiable instruments, orassignments thereof, which in and of themselves represent an equitableinterest, ownership, or debt and which are in the ordinary course of businesstransferable by delivery of such instruments with any necessaryendorsements or assignments. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 10 of 19 Conditions And Limitations Definitions m. Subsidiary means any organization that, at the inception date of this Bond,is named in the APPLICATION or is created during the BOND PERIOD andof which more than fifty percent (50%) of the outstanding securities or votingrights representing the present right to vote for election of directors is ownedor controlled by the ASSURED either directly or through one or more of itssubsidiaries. (continued) n. Transportation Company means any organization which provides its ownor its leased vehicles for transportation or which provides freight forwardingor air express services. o. Voice Initiated Election means any election concerning dividend optionsavailable to Investment Company shareholders or subscribers which isrequested by voice over the telephone. p. Voice Initiated Redemption means any redemption of shares issued by anInvestment Company which is requested by voice over the telephone. q. Voice Initiated Funds Transfer Instruction means any Voice InitiatedRedemption or Voice Initiated Election. For the purposes of these definitions, the singular includes the plural and theplural includes the singular, unless otherwise indicated. General Exclusions - 2. This bond does not directly or indirectly cover: Applicable to All Insuring a. loss not reported to the COMPANY in writing within sixty (60) days aftertermination of this Bond as an entirety; Clauses b. loss due to riot or civil commotion outside the United States of America andCanada, or any loss due to military, naval or usurped power, war orinsurrection. This Section 2.b., however, shall not apply to loss which occursin transit in the circumstances recited in INSURING CLAUSE 3., providedthat when such transit was initiated there was no knowledge on the part ofany person acting for the ASSURED of such riot, civil commotion, military,naval or usurped power, war or insurrection; c. loss resulting from the effects of nuclear fission or fusion or radioactivity; d. loss of potential income including, but not limited to, interest and dividendsnot realized by the ASSURED or by any customer of the ASSURED; e. damages of any type for which the ASSURED is legally liable, exceptcompensatory damages, but not multiples thereof, arising from a losscovered under this Bond; f. costs, fees and expenses incurred by the ASSURED in establishing theexistence of or amount of loss under this Bond, except to the extent coveredunder INSURING CLAUSE 11.; g. loss resulting from indirect or consequential loss of any nature; ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 11 of 19 Conditions And Limitations General Exclusions - h. loss resulting from dishonest acts by any member of the Board of Directors or Board of Trustees of the ASSURED who is not an Employee, actingalone or in collusion with others; Applicable to All Insuring Clauses (continued) i. loss, or that part of any loss, resulting solely from any violation by the ASSURED or by any Employee: of any law regulating: a. the issuance, purchase or sale of securities, b. securities transactions on security or commodity exchanges orthe over the counter market, c. investment companies, d. investment advisors, or of any rule or regulation made pursuant to any such law; or j. loss of confidential information, material or data; k. loss resulting from voice requests or instructions received over thetelephone, provided however, this Section 2.k. shall not apply to INSURINGCLAUSE 7. or 9. Specific Exclusions - 3. This Bond does not directly or indirectly cover: Applicable To All Insuring a. loss caused by an Employee, provided, however, this Section 3.a. shall notapply to loss covered under INSURING CLAUSE 2. or 3. which resultsdirectly from misplacement, mysterious unexplainable disappearance, or damage or destruction of Property; Clauses Except Insuring Clause 1. b. loss through the surrender of property away from premises of the ASSUREDas a result of a threat: to do bodily harm to any natural person, except loss of Property intransit in the custody of any person acting as messenger of theASSURED, provided that when such transit was initiated there was noknowledge by the ASSURED of any such threat, and provided furtherthat this Section 3.b. shall not apply to INSURING CLAUSE 7., or to do damage to the premises or Property of the ASSURED; c. loss resulting from payments made or withdrawals from any accountinvolving erroneous credits to such account; d. loss involving Items of Deposit which are not finally paid for any reasonprovided however, that this Section 3.d. shall not apply to INSURINGCLAUSE 10.; e. loss of property while in the mail; ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 12 of 19 Conditions And Limitations Specific Exclusions - f. loss resulting from the failure for any reason of a financial or depositoryinstitution, its receiver or other liquidator to pay or deliver funds or otherProperty to the ASSURED provided further that this Section 3.f. shall notapply to loss of Property resulting directly from robbery, burglary,misplacement, mysterious unexplainable disappearance, damage,destruction or removal from the possession, custody or control of theASSURED. Applicable To All Insuring Clauses Except Insuring Clause 1. (continued) g. loss of Property while in the custody of a Transportation Company,provided however, that this Section 3.g. shall not apply to INSURINGCLAUSE 3.; h. loss resulting from entries or changes made by a natural person withauthorized access to a Computer System who acts in good faith oninstructions, unless such instructions are given to that person by a softwarecontractor or its partner, officer, or employee authorized by the ASSURED todesign, develop, prepare, supply, service, write or implement programs forthe ASSURED's Computer System; or i. loss resulting directly or indirectly from the input of data into a ComputerSystem terminal, either on the premises of the customer of the ASSUREDor under the control of such a customer, by a customer or other person whohad authorized access to the customer's authentication mechanism. Specific Exclusions - 4. This bond does not directly or indirectly cover: Applicable To All Insuring a. loss resulting from the complete or partial non-payment of or default on anyloan whether such loan was procured in good faith or through trick, artifice,fraud or false pretenses; provided, however, this Section 4.a. shall not applyto INSURING CLAUSE 8.; Clauses Except Insuring Clauses 1., 4., And 5. b. loss resulting from forgery or any alteration; c. loss involving a counterfeit provided, however, this Section 4.c. shall not apply to INSURING CLAUSE 5. or 6. Limit Of Liability/Non- 5. At all times prior to termination of this Bond, this Bond shall continue in force forthe limit stated in the applicable sections of ITEM 2. of the DECLARATIONS,notwithstanding any previous loss for which the COMPANY may have paid or beliable to pay under this Bond provided, however, that the liability of the COMPANYunder this Bond with respect to all loss resulting from: Reduction And Non- Accumulation Of Liability a. any one act of burglary, robbery or hold-up, or attempt thereat, in which noEmployee is concerned or implicated, or b. any one unintentional or negligent act on the part of any one personresulting in damage to or destruction or misplacement of Property, or c. all acts, other than those specified in a. above, of any one person, or ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 13 of 19 Conditions And Limitations Limit Of Liability/Non- d. any one casualty or event other than those specified in a., b., or c. Reduction And Non- above, shall be deemed to be one loss and shall be limited to the applicable LIMIT OFLIABILITY stated in ITEM 2. of the DECLARATIONS of this Bond irrespective ofthe total amount of such loss or losses and shall not be cumulative in amountsfrom year to year or from period to period. Accumulation Of Liability (continued) All acts, as specified in c. above, of any one person which i. directly or indirectly aid in any way wrongful acts of any other person orpersons, or ii. permit the continuation of wrongful acts of any other person or persons whether such acts are committed with or without the knowledge of the wrongfulacts of the person so aided, and whether such acts are committed with or withoutthe intent to aid such other person, shall be deemed to be one loss with thewrongful acts of all persons so aided. Discovery 6. This Bond applies only to loss first discovered by an officer of the ASSUREDduring the BOND PERIOD. Discovery occurs at the earlier of an officer of theASSURED being aware of: a. facts which may subsequently result in a loss of a type covered by this Bond,or b. an actual or potential claim in which it is alleged that the ASSURED is liableto a third party, regardless of when the act or acts causing or contributing to such loss occurred,even though the amount of loss does not exceed the applicable DEDUCTIBLEAMOUNT, or the exact amount or details of loss may not then be known. Notice To Company - 7. a. The ASSURED shall give the COMPANY notice thereof at the earliestpracticable moment, not to exceed sixty (60) days after discovery of loss, inan amount that is in excess of 50% of the applicable DEDUCTIBLEAMOUNT, as stated in ITEM 2. of the DECLARATIONS. Proof - Legal Proceedings Against Company b. The ASSURED shall furnish to the COMPANY proof of loss, duly sworn to,with full particulars within six (6) months after such discovery. c. Securities listed in a proof of loss shall be identified by certificate or bondnumbers, if issued with them. d. Legal proceedings for the recovery of any loss under this Bond shall not bebrought prior to the expiration of sixty (60) days after the proof of loss is filedwith the COMPANY or after the expiration of twenty-four (24) months fromthe discovery of such loss. e. This Bond affords coverage only in favor of the ASSURED. No claim, suit,action or legal proceedings shall be brought under this Bond by anyoneother than the ASSURED. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 14 of 19 Conditions And Limitations Notice To Company - f. Proof of loss involving Voice Initiated Funds Transfer Instruction shallinclude electronic recordings of such instructions. Proof - Legal Proceedings Against Company (continued) Deductible Amount 8. The COMPANY shall not be liable under any INSURING CLAUSES of this Bondon account of loss unless the amount of such loss, after deducting the net amountof all reimbursement and/or recovery obtained or made by the ASSURED, otherthan from any Bond or policy of insurance issued by an insurance company andcovering such loss, or by the COMPANY on account thereof prior to payment bythe COMPANY of such loss, shall exceed the DEDUCTIBLE AMOUNT set forth inITEM 3. of the DECLARATIONS, and then for such excess only, but in no eventfor more than the applicable LIMITS OF LIABILITY stated in ITEM 2. of theDECLARATIONS. There shall be no deductible applicable to any loss under INSURING CLAUSE 1.sustained by any Investment Company. Valuation 9. BOOKS OF ACCOUNT OR OTHER RECORDSThe value of any loss of Property consisting of books of account or other recordsused by the ASSURED in the conduct of its business shall be the amount paid bythe ASSURED for blank books, blank pages, or other materials which replace thelost books of account or other records, plus the cost of labor paid by theASSURED for the actual transcription or copying of data to reproduce such booksof account or other records. The value of any loss of Property other than books of account or other recordsused by the ASSURED in the conduct of its business, for which a claim is madeshall be determined by the average market value of such Property on thebusiness day immediately preceding discovery of such loss provided, however,that the value of any Property replaced by the ASSURED with the consent of theCOMPANY and prior to the settlement of any claim for such Property shall be the actual market value at the time of replacement. In the case of a loss of interim certificates, warrants, rights or other securities, theproduction of which is necessary to the exercise of subscription, conversion,redemption or deposit privileges, the value of them shall be the market value ofsuch privileges immediately preceding their expiration if said loss is not discovereduntil after their expiration. If no market price is quoted for such Property or forsuch privileges, the value shall be fixed by agreement between the parties. OTHER PROPERTY The value of any loss of Property, other than as stated above, shall be the actualcash value or the cost of repairing or replacing such Property with Property oflike quality and value, whichever is less. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 15 of 19 Conditions And Limitations (continued) Securities Settlement In the event of a loss of securities covered under this Bond, the COMPANY may,at its sole discretion, purchase replacement securities, tender the value of thesecurities in money, or issue its indemnity to effect replacement securities. The indemnity required from the ASSURED under the terms of this Sectionagainst all loss, cost or expense arising from the replacement of securities by theCOMPANY'S indemnity shall be: a. for securities having a value less than or equal to the applicableDEDUCTIBLE AMOUNT - one hundred (100%) percent; b. for securities having a value in excess of the DEDUCTIBLE AMOUNT butwithin the applicable LIMIT OF LIABILITY - the percentage that theDEDUCTIBLE AMOUNT bears to the value of the securities; c. for securities having a value greater than the applicable LIMIT OF LIABILITY- the percentage that the DEDUCTIBLE AMOUNT and portion in excess ofthe applicable LIMIT OF LIABILITY bears to the value of the securities. The value referred to in Section 10.a., b., and c. is the value in accordance withSection 9, VALUATION, regardless of the value of such securities at the time theloss under the COMPANY'S indemnity is sustained. The COMPANY is not required to issue its indemnity for any portion of a loss ofsecurities which is not covered by this Bond; however, the COMPANY may do soas a courtesy to the ASSURED and at its sole discretion. The ASSURED shall pay the proportion of the Company's premium charge for theCompany's indemnity as set forth in Section 10.a., b., and c. No portion of theLIMIT OF LIABILITY shall be used as payment of premium for any indemnitypurchased by the ASSURED to obtain replacement securities. Subrogation - Assignment - In the event of a payment under this Bond, the COMPANY shall be subrogated toall of the ASSURED'S rights of recovery against any person or entity to the extentof such payment. On request, the ASSURED shall deliver to the COMPANY anassignment of the ASSURED'S rights, title and interest and causes of actionagainst any person or entity to the extent of such payment. Recovery Recoveries, whether effected by the COMPANY or by the ASSURED, shall beapplied net of the expense of such recovery in the following order: a. first, to the satisfaction of the ASSURED'S loss which would otherwise havebeen paid but for the fact that it is in excess of the applicable LIMIT OFLIABILITY, b. second, to the COMPANY in satisfaction of amounts paid in settlement ofthe ASSURED'S claim, c. third, to the ASSURED in satisfaction of the applicable DEDUCTIBLEAMOUNT, and ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 16 of 19 Conditions And Limitations Subrogation - Assignment - d. fourth, to the ASSURED in satisfaction of any loss suffered by theASSURED which was not covered under this Bond. Recovery (continued) Recovery from reinsurance or indemnity of the COMPANY shall not be deemed arecovery under this section. Cooperation Of Assured At the COMPANY'S request and at reasonable times and places designated bythe COMPANY, the ASSURED shall: a. submit to examination by the COMPANY and subscribe to the same underoath, b. produce for the COMPANY'S examination all pertinent records, and c. cooperate with the COMPANY in all matters pertaining to the loss. The ASSURED shall execute all papers and render assistance to secure to theCOMPANY the rights and causes of action provided for under this Bond. TheASSURED shall do nothing after loss to prejudice such rights or causes of action. Termination If the Bond is for a sole ASSURED, it shall not be terminated unless written noticeshall have been given by the acting party to the affected party and to theSecurities and Exchange Commission, Washington, D.C., not less than sixty (60)days prior to the effective date of such termination. If the Bond is for a joint ASSURED, it shall not be terminated unless written noticeshall have been given by the acting party to the affected party, and by theCOMPANY to all ASSURED Investment Companies and to the Securities andExchange Commission, Washington, D.C., not less than sixty (60) days prior tothe effective date of such termination. This Bond will terminate as to any one ASSURED, other than an InvestmentCompany: a. immediately on the taking over of such ASSURED by a receiver or otherliquidator or by State or Federal officials, or b. immediately on the filing of a petition under any State or Federal statuterelative to bankruptcy or reorganization of the ASSURED, or assignment forthe benefit of creditors of the ASSURED, or c. immediately upon such ASSURED ceasing to exist, whether through mergerinto another entity, disposition of all of its assets or otherwise. The COMPANY shall refund the unearned premium computed at short rates inaccordance with the standard short rate cancellation tables if terminated by theASSURED or pro rata if terminated for any other reason. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 17 of 19 Conditions And Limitations Termination If any partner, director, trustee, or officer or supervisory employee of anASSURED not acting in collusion with an Employee learns of any dishonest actcommitted by such Employee at any time, whether in the employment of theASSURED or otherwise, whether or not such act is of the type covered under thisBond, and whether against the ASSURED or any other person or entity, theASSURED: (continued) a. shall immediately remove such Employee from a position that would enablesuch Employee to cause the ASSURED to suffer a loss covered by thisBond; and b. within forty-eight (48) hours of learning that an Employee has committedany dishonest act, shall notify the COMPANY, of such action and provide full particulars of such dishonest act. The COMPANY may terminate coverage as respects any Employee sixty (60)days after written notice is received by each ASSURED Investment Companyand the Securities and Exchange Commission, Washington, D.C. of its desire toterminate this Bond as to such Employee. Other Insurance Coverage under this Bond shall apply only as excess over any valid and collectibleinsurance, indemnity or suretyship obtained by or on behalf of: a. the ASSURED, b. a Transportation Company, or c. another entity on whose premises the loss occurred or which employed the person causing the loss or engaged the messenger conveying the Propertyinvolved. Conformity If any limitation within this Bond is prohibited by any law controlling this Bond'sconstruction, such limitation shall be deemed to be amended so as to equal theminimum period of limitation provided by such law. Change or Modification This Bond or any instrument amending or affecting this Bond may not be changedor modified orally. No change in or modification of this Bond shall be effectiveexcept when made by written endorsement to this Bond signed by an authorizedrepresentative of the COMPANY. If this Bond is for a sole ASSURED, no change or modification which wouldadversely affect the rights of the ASSURED shall be effective prior to sixty (60)days after written notice has been furnished to the Securities and ExchangeCommission, Washington, D.C., by the acting party. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 18 of 19 Conditions And Limitations Change or Modification If this Bond is for a joint ASSURED, no charge or modification which wouldadversely affect the rights of the ASSURED shall be effective prior to sixty (60)days after written notice has been furnished to all insured Investment Companiesand to the Securities and Exchange Commission, Washington, D.C., by theCOMPANY. (continued) ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 19 of 19 FEDERAL INSURANCE COMPANY Endorsement No: 1 Bond Number: NAME OF ASSURED: FORTRESS REGISTERED INVESTMENT TRUST NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: Fortress Registered Investment Trust Fortress Investment Trust II Fortress Brookdale Investment Fund LLC Fortress Pinnacle Investment Fund LLC RIC Coinvestment Fund LP This Endorsement applies to loss discovered after 12:01 a.m. on August 15, 2010. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: August 17, 2010 ICAP Bond Form 17-02-0949 (Rev. 1-97) Page 1 FEDERAL INSURANCE COMPANY Endorsement No.: 2 Bond Number: NAME OF ASSURED: FORTRESS REGISTERED INVESTMENT TRUST NEW YORK AMENDATORY ENDORSEMENT It is agreed that this Bond is amended as follows: 1. By adding to Section 13, Termination, the following: Bonds In Effect Sixty (60) Days Or Less If this Bond has been in effect for less than sixty (60) days and if it is not a renewal Bond, theCOMPANY may terminate it for any reason by mailing or delivering to the ASSURED and to theauthorized agent or broker, if any, written notice of termination at least sixty (60) days before theeffective date of termination. Bonds In Effect More Than Sixty (60) Days If this Bond has been in effect for sixty (60) days or more, or if it is a renewal of a Bond issued by theCOMPANY, it may be terminated by the COMPANY by mailing or delivering to the ASSURED and tothe authorized agent or broker, if any, written notice of termination at least sixty (60) days before theeffective date of termination. Furthermore, when the Bond is a renewal or has been in effect for sixty(60) days or more, the COMPANY may terminate only for one or more of the reasons stated in 1-7below. 1. Nonpayment of premium; 2. Conviction of a crime arising out of acts increasing the hazard insured against ; 3. Discovery of fraud or material misrepresentation in the obtaining of this Bond or in thepresentation of a claim thereunder; Violation of any provision of this Bond that substantially and materially increases the hazardinsured against, and which occurred subsequent to inception of the current BOND PERIOD;If applicable, material physical change in the property insured, occurring after issuance or lastannual renewal anniversary date of this Bond, which results in the property becoming uninsurablein accordance with the COMPANY's objective, uniformly applied underwriting standards in effectat the time this Bond was issued or last renewed; or material change in the nature or extent of thisBond occurring after issuance or last annual renewal anniversary date of this Bond, which causesthe risk of loss to be substantially and materially increased beyond that contemplated at the timethis Bond was issued or last renewed; 4. 5. ICAP Bond - New York Form 17-02-2863 (Rev. 7-03) Page 1 6. A determination by the Superintendent of Insurance that continuation of the present premiumvolume of the COMPANY would jeopardize the COMPANY's policyholders, creditors or the public,or continuing the Bond itself would place the COMPANY in violation of any provision of the NewYork Insurance Code; or 7. Where the COMPANY has reason to believe, in good faith and with sufficient cause, that there isa probable risk or danger that the Property will be destroyed by the ASSURED for the purpose ofcollecting the insurance proceeds. Notice Of Termination Notice of termination under this SECTION shall be mailed to the ASSURED and to the authorized agentor broker, if any, at the address shown on the DECLARATIONS of this Bond. The COMPANY,however, may deliver any notice instead of mailing it.Return Premium CalculationsThe COMPANY shall refund the unearned premium computed pro rata if this Bond is terminated by theCOMPANY." 2. . By adding a new Section reading as follows:"Section 17. Election To Conditionally Renew / Nonrenew This BondConditional RenewalIf the COMPANY conditionally renews this Bond subject to: 1. Change of limits of liability ; 2. Change in type of coverage; 3. Reduction of coverage; 4. Increased deductible; 5. Addition of exclusion; or 6. Increased premiums in excess of 10%, exclusive of any premium increase due to andcommensurate with insured value added; or as a result of experience rating, retrospective ratingor audit; the COMPANY shall send notice as provided in Notices Of Nonrenewal And ConditionalRenewal immediately below. Notices Of Nonrenewal And Conditional Renewal 1 If the COMPANY elects not to renew this Bond, or to conditionally renew this Bond as providedherein, the COMPANY shall mail or deliver written notice to the ASSURED at least sixty (60) butnot more than one hundred twenty (120) days before: a. The expiration date; or b. The anniversary date if this Bond has been written for a term of more than one year. ICAP Bond - New York Form 17-02-2863 (Rev. 7-03) Page 2 2. Notice shall be mailed or delivered to the ASSURED at the address shown on theDECLARATIONS of this Bond and the authorized agent or broker, if any. If notice is mailed, proofof mailing shall be sufficient proof of notice. 3. Paragraphs 1. and 2. immediately above shall not apply when the ASSURED, authorized agent orbroker, or another insurer has mailed or delivered written notice to the COMPANY that the Bondhas been replaced or is no longer desired. 3. . By adding to General Agreement B., Representations Made By Assured, the following:No misrepresentation shall be deemed material unless knowledge by the COMPANY would have leadto the COMPANY'S refusal to write this Bond. This Endorsement applies to loss discovered after 12:01 a.m. on August 15, 2010. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: August 17, 2010 ICAP Bond - New York Form 17-02-2863 (Rev. 7-03) Page 3 Effective date of this endorsement: August 15, 2010 FEDERAL INSURANCE COMPANY Endorsement No.: 3 To be attached to and form a part of Bond Number: Issued to: FORTRESS REGISTERED INVESTMENT TRUST COMPLIANCE WITH APPLICABLE TRADE SANCTION LAWS RIDER It is agreed that this insurance does not apply to the extent that trade or economic sanctions or other laws or regulations prohibit the coverage provided by this insurance. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: August 17, 2010 Form 14-02-9228 (Ed. 4/2004) ENDORSEMENT/RIDER Effective date of this endorsement/rider: August 15, 2010 FEDERAL INSURANCE COMPANY Endorsement/Rider No. 4 To be attached to and form a part of Bond No. Issued to: FORTRESS REGISTERED INVESTMENT TRUST DELETING VALUATION-OTHER PROPERTY AND AMENDING CHANGE OR MODIFICATION ENDORSEMENT In consideration of the premium charged, it is agreed that this Bond is amended as follows: 1. The paragraph titled Other Property in Section 9, Valuation, is deleted in its entirety. 2. The third paragraph in Section 16, Change or Modification, is deleted in its entirety and replaced with the following: If this Bond is for a joint ASSURED, no change or modification which would adversely affect therights of the ASSURED shall be effective prior to sixty (60) days after written notice has beenfurnished to all insured Investment Companies and the Securities and Exchange Commission,Washington, D.C., by the COMPANY. The title and any headings in this endorsement/rider are solely for convenience and form no part of theterms and conditions of coverage. All other terms, conditions and limitations of this Bond shall remain unchanged. 17-02-2437 (12/2006) rev. Page 1 Important Notice: The SEC Requires Proof of Your Fidelity Insurance Policy Your company is now required to file an electronic copy of your fidelity insurance coverage(Chubb’s ICAP Bond policy) to the Securities and Exchange Commission (SEC), according torules adopted by the SEC on June 12, 2006. Chubb is in the process of providing your agent/broker with an electronic copy of your insurancepolicy as well as instructions on how to submit this proof of fidelity insurance coverage to theSEC. You can expect to receive this information from your agent/broker shortly. The electronic copy of your policy is provided by Chubb solely as a convenience and does notaffect the terms and conditions of coverage as set forth in the paper policy you receive by mail.The terms and conditions of the policy mailed to you, which are the same as those set forth inthe electronic copy, constitute the entire agreement between your company and Chubb. If you have any questions, please contact your agent or broker. Form 14-02-12160 (ed. 7/2006) IMPORTANT NOTICE TO POLICYHOLDERS All of the members of the Chubb Group of Insurance companies doing business in the UnitedStates (hereinafter “Chubb”) distribute their products through licensed insurance brokers and agents(“producers”). Detailed information regarding the types of compensation paid by Chubb to producers onUS insurance transactions is available under the Producer Compensation link located at the bottom of thepage at www.chubb.com, or by calling 1-866-588-9478. Additional information may be available fromyour producer. Thank you for choosing Chubb. 10-02-1295 (ed. 6/2007) POLICYHOLDER DISCLOSURE NOTICE OF TERRORISM INSURANCE COVERAGE (for policies with no terrorism exclusion or sublimit) You are hereby notified that, under the Terrorism Risk Insurance Act (the “Act”), effectiveDecember 26, 2007, this policy makes available to you insurance for losses arising out ofcertain acts of terrorism. Terrorism is defined as any act certified by the Secretary of theTreasury, in concurrence with the Secretary of State and the Attorney General of theUnited States, to be an act of terrorism; to be a violent act or an act that is dangerous tohuman life, property or infrastructure; to have resulted in damage within the UnitedStates, or outside the United States in the case of an air carrier or vessel or the premisesof a United States Mission; and to have been committed by an individual or individuals aspart of an effort to coerce the civilian population of the United States or to influence thepolicy or affect the conduct of the United States Government by coercion. You should know that the insurance provided by your policy for losses caused by acts ofterrorism is partially reimbursed by the United States under the formula set forth in theAct. Under this formula, the United States pays 85% of covered terrorism losses thatexceed the statutorily established deductible to be paid by the insurance companyproviding the coverage. However, if aggregate insured losses attributable to terrorist acts certified under the Actexceed $100 billion in a Program Year (January 1 through December 31), the Treasuryshall not make any payment for any portion of the amount of such losses that exceeds$100 billion. 10-02-1281 (Ed. 1/2003) If aggregate insured losses attributable to terrorist acts certified under the Act exceed$100 billion in a Program Year (January 1 through December 31) and we have met ourinsurer deductible under the Act, we shall not be liable for the payment of any portion ofthe amount of such losses that exceeds $100 billion, and in such case insured losses upto that amount are subject to pro rata allocation in accordance with proceduresestablished by the Secretary of the Treasury. The portion of your policy’s annual premium that is attributable to insurance for such actsof terrorism is: $ -0-. If you have any questions about this notice, please contact your agent or broker. 10-02-1281 (Ed. 1/2003) FORTRESS REGISTERED INVESTMENT TRUST1, 46TH FLOORNEW YORK, NY 10105 Re: Financial StrengthInsuring Company: FEDERAL INSURANCE COMPANY Dear FORTRESS REGISTERED INVESTMENT TRUST Chubb continues to deliver strong financial performance. Our financial strength, as reflected inour published reports and our ratings, should give you peace of mind that Chubb will be therefor you when you need us most. ƒ Chubb’s financial results during 2009 stand out in the industry. ƒ Chubb’s balance sheet is backed with investments that we believe emphasize quality,safety, and liquidity, with total invested assets of $42.0 billion as of September 30, 2009. ƒ With 127 years in the business, Chubb is here for the long term, which is why wevigorously guard our financial strength and take what we believe is a prudent approachto assuming risk –on both the asset and liability sides of our balance sheet. ƒ Chubb is one of the most highly rated property and casualty companies in the industry,which is a reflection of our overall quality, strong financial condition, and strong capitalposition. o Chubb’s financial strength rating is “A++” from A.M. Best Company, “AA” fromFitch, “Aa2” from Moody’s, and “AA” from Standard & Poor’s – the leadingindependent evaluators of the insurance industry. o Chubb’s senior unsecured corporate debt rating from Standard & Poor’s wasupgraded from “A” to “A+” on December 15, 2008. Standard & Poor’s alsoreaffirmed all of Chubb’s ratings with a “stable” outlook o A.M. Best, Fitch, and Moody’s recently affirmed all of Chubb’s ratings with a“stable” outlook. (For reference, A.M. Best reaffirmed us on 12/23/08, Moody’s on2/4/09, and Fitch on 2/13/09.) o For more than 50 years, Chubb has remained part of an elite group of insurersthat have maintained A.M. Best’s highest ratings. ƒ Chubb was named to Standard & Poor’s list of S&P 500 Dividend Aristocrats, one of 52companies in the S&P 500 index that have increased dividends every year for at least 25consecutive years. ƒ Chubb’s investment portfolio has held up extremely well. Chubb takes what we believeis a conservative approach to selecting and managing our assets. Furthermore, Chubbdoes not have any direct exposure to the subprime mortgage-backed securities market,and we stopped doing new credit derivative business in 2003 and put existing businessin runoff. Rarely has Chubb’s business philosophy – to underwrite conservatively and invest judiciously –been more important than it is today. By adhering to this philosophy, we now have the capacityand flexibility to respond to opportunities, especially when you engage us in fully understandingyour business risks. We want you to know that Chubb is well-positioned to continue serving your needs with ourunderwriting expertise; broad underwriting appetite across all property, casualty, and specialtylines; and claim services. If you have any questions, feel free to call your agent or broker or yourlocal Chubb underwriter. As always, we appreciate the trust you place is us as your insurancepartner. 99-10-0100 (12/2009)
